J-S46006-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 COMMONWEALTH OF PENNSYLVANIA             :   IN THE SUPERIOR COURT OF
                                          :        PENNSYLVANIA
                    Appellant             :
                                          :
                                          :
              v.                          :
                                          :
                                          :
 JOSEPH SAIA, JR.                         :   No. 1065 EDA 2020

               Appeal from the Order Entered March 17, 2020
  In the Court of Common Pleas of Pike County Criminal Division at No(s):
                         CP-52-CR-0000264-2018


BEFORE: BENDER, P.J.E., SHOGAN, J., and MUSMANNO, J.

MEMORANDUM BY BENDER, P.J.E.:                          Filed: January 28, 2021

      The Commonwealth, represented by the Office of the Attorney General

of Pennsylvania (“OAG”), appeals from the order granting suppression,

contending that the suppression court too narrowly construed the terms of the

at-issue warrant, which the court interpreted as permitting the police to search

Joseph Saia, Jr.’s (“Defendant”) home, but not his nearby outdoor shed. After

careful review, we reverse.

      As recounted in the Commonwealth’s affidavit of probable cause, Special

Agent Kathleen Fallon of the OAG’s Child Predator Section received a tip from

the National Center for Missing and Exploited Children (“NCMEC”) regarding a
J-S46006-20



sexually explicit image of a juvenile posted on a Skype profile.1,2 Affidavit of

Probable Cause (“Affidavit”), 2/21/18, at 1-2.             While investigating this

information, Agent Fallon received another tip from NCMEC regarding a

sexually explicit image of a child posted on a Skype profile with a similar

username.3 Id. at 3. Skype provided Agent Fallon with the IP addresses of

both accounts.4 Id. Agent Fallon viewed the images and confirmed that they

appeared “to depict children, under the age of eighteen (18) years old[,]

engaged in sexual acts and/or pose[s],” which Agent Fallon “believed to be

child pornography in violation of” 18 Pa.C.S. § 6312 (Sexual Abuse of

Children). Id. at 4.

       Agent Fallon subpoenaed PenTelaData for information concerning the

two IP addresses. She learned that, at the time the images were uploaded,

the IP addresses were both assigned to “Lisa Saia” with a physical address at

115 Sawkill Meadow Lane in Milford, Pennsylvania. Id. Agent Fallon scouted

the physical address, discovering a ranch-style home with a detached garage.

Id. at 7.    Agent Fallon concluded the Affidavit by stating that there was
____________________________________________


1Agent Fallon was assigned by OAG to the Internet Crimes Against Children
Task Force, a multi-jurisdictional entity responsible for conducting undercover
online investigations into the sexual exploitation of children.

2   The   Skype     profile    was    linked   to   the   username   “joebrewernj.”

3 The second image was posted to a Skype profile linked to the username
“jsbrewernj_1.”

4 Agent Fallon was able to determine from a public database that the IP
addresses of both accounts were assigned to a company known as
PenTelaData.

                                           -2-
J-S46006-20



probable cause to believe “there is evidence of the crime of Sexual Abuse of

Children … on [electronic devices] in the residence or additional buildings

at 115 Sawkill Meadow Lane….”            Id. (emphasis added).   However, in the

section of the search warrant application pertaining to the description of the

premises and/or persons to be searched, Agent Fallon used different language,

indicating that the Commonwealth sought “[a]ll electronic devices owned or

operated by any occupant located within the residence at 115 Sawkill

Meadow Lane … on his/her person and/or within his/her immediate control.”

Search Warrant Application (“Warrant Application”),5 2/21/18, at 1 (emphasis

added).

       Defendant

       was present at the residence during the course of the execution
       of the search warrant. During the search, the Agents recovered
       several electronic devices from within the residence. The Agents
       also recovered several devices outside of the residence, including
       [a] Dell tower computer … and a Dell laptop….

       On July 22, 2019, … Defendant filed his [suppression] motion in
       which he sought to suppress any and all evidence retrieved
       outside of his residence[,] including but not limited to the Dell
       tower computer, … [the] Dell laptop, … and all of their contents.
       Th[e suppression court] held a hearing on the [suppression
       motion] on November 19, 2019.

Suppression Order, 3/17/20, at 2 (some capitalization omitted).

       The suppression court ruled that the “evidence retrieved outside the

residence should be suppressed as those items were not located within the
____________________________________________


5For clarity herein, the warrant under consideration is the Warrant Application
as signed by the issuing authority. They are not separate documents in the
record.

                                           -3-
J-S46006-20



scope of the search warrant.” Id. at 3. The court refused to consider the

Affidavit attached to the Warrant Application in defining the scope of the

premises to be search, because the Warrant Application “did not state that the

[A]ffidavit … is incorporated by reference.”     Id. at 4.     In reaching that

conclusion, the suppression court specifically relied on the Third Circuit’s

decision in Doe v. Groody, 361 F.3d 232 (3d Cir. 2004), which held that “it

is perfectly appropriate to construe a warrant in light of an accompanying

affidavit or other document that is incorporated within the warrant[,] but to

take advantage of this principle of interpretation, the warrant must expressly

incorporate the affidavit.” Id. at 239.

      Addressing the Warrant Application alone, the court reasoned:

      The description on the Application … does not say[,] “premises.”
      The description only says[,] “occupant located within the
      residence.” It does not mention a shed, garage, or vehicles. It
      would strain common sense and strain the protections of privacy
      afforded by both the United States Constitution and the
      Pennsylvania Constitution to interpret the description to mean
      anything other than the inside of the Defendant’s home.

Suppression Order, 3/17/20, at 3-4.

      The Commonwealth appealed as of right, certifying that the suppression

“order   terminates    or    substantially   handicaps       the   prosecution.”

Commonwealth’s Notice of Appeal, 4/24/20, at 1; see also Pa.R.A.P. 311(d)

(“In a criminal case, under the circumstances provided by law, the

Commonwealth may take an appeal as of right from an order that does not

end the entire case where the Commonwealth certifies in the notice of appeal

that the order will terminate or substantially handicap the prosecution.”). The

                                      -4-
J-S46006-20



Commonwealth now presents the following question for our review: “Did the

lower court err in suppressing evidence found next to an outbuilding on

[D]efendant’s property on the ground that, because the search warrant

application used the word ‘residence’ instead of ‘premises,’ the search was

limited to ‘the inside of Defendant’s home’?” Commonwealth’s Brief at 3.

      When reviewing

      an order granting suppression, we consider only the evidence of
      the defense and so much of the evidence for the Commonwealth
      as remains uncontradicted when read in the context of the
      suppression hearing record as a whole.          Where the record
      supports the suppression court’s factual findings, we are bound by
      those facts and may reverse only if the legal conclusions drawn
      therefrom are in error. However, where the appeal turns on
      allegations of legal error, the suppression court’s conclusions of
      law are not binding as it is this Court’s duty to determine if the
      suppression court properly applied the law to the facts. As such,
      the legal conclusions of the lower courts are subject to our plenary
      review.

Commonwealth v. Lukach, 195 A.3d 176, 183 (Pa. 2018) (cleaned up).

      “When an official search is properly authorized-whether by consent or

by the issuance of a valid search warrant-the scope of the search is limited by

the terms of its authorization.” Commonwealth v. Parker, 619 A.2d 735,

740 (Pa. Super. 1993). As our Supreme Court explained:

      “[T]he Fourth Amendment categorically prohibits the issuance of
      any warrant except one ‘particularly describing the place to be
      searched and the persons or things to be seized.’” Maryland v.
      Garrison, 480 U.S. 79, 84 [] (1987), quoting U.S. CONST.
      amend. IV.       This requirement is meant to prevent general
      searches and “ensures that the search will be carefully tailored to
      its justifications, and will not take on the character of the wide-
      ranging exploratory searches the Framers intended to prohibit.”
      Id. Along those lines, “the scope of a lawful search is defined by

                                     -5-
J-S46006-20


     the object of the search and the places in which there is probable
     cause to believe that it may be found.” Id. (internal quotation
     and citation omitted).

Commonwealth v. Turpin, 216 A.3d 1055, 1063–64 (Pa. 2019).

     Instantly, the Commonwealth maintains:

     The suppression court refused to consider the [A]ffidavit on the
     ground that it was not “incorporated by reference.” That was error
     for three reasons. First, the [A]ffidavit was incorporated—the
     warrant stated on its face that it was based on the attached
     affidavit. Second, in [Commonwealth v.] Carlisle[, 534 A.2d
     469 (Pa. 1987),] four Justices of the Supreme Court held that the
     warrant and affidavit are considered together.         Third, the
     suppression court relied on a Third Circuit decision that may not
     be followed because it contradicts the Pennsylvania Supreme
     Court. Indeed, the Third Circuit’s reasoning makes no sense: it
     agrees the affidavit may properly guide a search, but only if
     formally “incorporated.”       As Carlisle shows, words of
     incorporation are not what make an attached affidavit relevant.

Commonwealth’s Brief at 8.

     We begin with a summary of our Supreme Court holding in Carlisle.

Therein, our Supreme Court stated:

     Since the rules do not prescribe any particular form for the written
     affidavit in support of the warrant, it is possible that the affidavit
     may be on a separate sheet of paper which is then attached to the
     warrant, or, as in this case, that the affidavit and warrant appear
     on a single sheet of paper. In either case, however, the question
     which arises is whether the affidavit, which must in some form be
     attached to the search warrant, may be used to augment the
     description of place listed on a search warrant. Analytically, the
     two most obvious approaches to this question are either to
     construe the affidavit and the warrant together, or to construe
     only the warrant, without regard to the affidavit. In this case, if
     the two writings were construed together, the place would be
     described with sufficient particularity…. If the documents are to
     be construed separately, however, the warrant would fail for lack
     of particularity….



                                     -6-
J-S46006-20



Carlisle, 534 A.2d at 471–72 (footnote omitted). In addressing this dilemma,

the Carlisle Court first noted:

      In Commonwealth v. Gray, … 503 A.2d 921 ([Pa.] 1985), we
      decided that the “totality of circumstances” test articulated in
      Illinois v. Gates, 462 U.S. 213 … (1983), meets the
      requirements of Article I, Section 8 of the Pennsylvania
      Constitution for analyzing probable cause for search warrants
      based on information received from confidential informants. This
      case does not concern probable cause, but it is related to the
      decisions in Gray and Gates in that those cases adopt the general
      view of warrants that they are to be interpreted in a common-
      sense fashion, not in a hypertechnical fashion.

                                      ***

      We believe that the requirement of a “practical, common-sense”
      approach should apply also to the question raised in this case,
      whether the place to be searched is specified with sufficient
      particularity.

Carlisle, 534 A.2d at 472. From that platform, the Court reasoned:

      An argument against holding that the affidavit and the
      “Description of Premises” box on the warrant are to be construed
      together is the fear that the police officers who conduct the search
      will be different from those who wrote the affidavit and that the
      officers conducting the search will be unaware of what is in the
      affidavit. We believe this argument is without merit. Even if the
      police who conduct the search are different from the officers who
      got the warrant, it is inconceivable that those who conduct the
      search will not read the affidavit in order to learn as much as
      possible about the possible dangers within the premises they are
      about to search.       And if police officers unfamiliar with the
      investigation are likely to read the affidavit and thereby know
      where they are authorized to search, those familiar with the
      investigation, a fortiori, will know where the items to be searched
      for are thought to be located and where they are authorized to
      search.

      Applying the “practical, common-sense” rule of Gates and Gray
      to this case, it is our view that the police officers conducting the



                                     -7-
J-S46006-20


      search in this case would be aware of the exact location to be
      searched.

Carlisle, 534 A.2d at 472. The Carlisle Court further opined that it was

      aware of the possibility that the government may act in bad faith
      and use its enormous powers to intrude where it should not into
      the private lives of our people. However, having said that, we do
      not see such an abuse in this case. Rather, what appears to have
      happened is that the police officer applying for the warrant
      inadvertently omitted the apartment number from the box on the
      form which called for it. Were there reason to believe that this
      omission was not inadvertent, or were there reason to believe that
      police officers conducting the search would not reasonably know
      where the search was to be conducted, our view of this case would
      be quite different.

Id. at 472–73.

      We agree with the Commonwealth that Carlisle is sufficiently analogous

to apply here. The Affidavit expressly indicated that there was evidence of a

crime “in the residence or additional buildings at 115 Sawkill Meadow

Lane.” Affidavit at 7 (emphasis added). Agent Fallon, who filled out both the

Application and the Affidavit, testified that it was her understanding that the

warrant she sought in the Application was for the “entire property and the

additional buildings that were on it.” N.T., 11/19/19, at 43-44.   She further

indicated that she had no reason to believe that the property was subdivided

in any way, and the at-issue shed was located between the residence and the

detached garage. Id. at 48-49. Nevertheless, the reference to the additional

buildings was omitted from the Application in the section setting forth the

“Specific Description of Premises and/or person to be searched.” Application

at 1. There is nothing to suggest in the record that this was an intentional



                                     -8-
J-S46006-20



omission, nor is there any obvious reason why it would have been omitted

given the description of the premises to be searched as set forth in the

Affidavit.

      When questioned about this, Agent Fallon indicated that it was her

understanding that the Warrant Application necessarily included the Affidavit.

Id. at 58-59. Indeed, the Warrant Application includes boilerplate language

within the “Search Warrant” section, which is ultimately signed by the issuing

authority. See Application at 1. It reads, in pertinent part:

      WHEREAS, facts have been sworn to or affirmed before me by
      written affidavit(s) attached hereto from which I have found
      probable cause, I do authorize you to search the premises or
      person described, and to seize, secure, and inventory and make
      return according to the Pennsylvania Rules of Criminal Procedure.

Id. (emphasis added). If this language does not expressly incorporate the

attached Affidavit, it at least strongly suggests incorporation.

      Additionally, the Rules of Criminal Procedure provide that:

      No search warrant shall issue but upon probable cause supported
      by one or more affidavits sworn to before the issuing authority in
      person or using advanced communication technology. The issuing
      authority, in determining whether probable cause has been
      established, may not consider any evidence outside the
      affidavits.

Pa.R.Crim.P. 203(B) (emphasis added).        Rule 203(B) requires the issuing

authority to review an affidavit of probable cause. Moreover, rather than limit

the determination of probable cause by the issuing authority (a component

part of which is the description of the location to be searched) to the

application, Rule 203(B) limits his or her review to the “affidavits.” Id.


                                      -9-
J-S46006-20



       There is no dispute here regarding whether the Warrant Application and

Affidavit were simultaneously presented to the issuing authority.6 Reading

Rule 203(B) in conjunction with the boilerplate language in the application

discussed above, we conclude that, whether or not that language expressly

incorporated the attached Affidavit, common sense dictates that, at a

minimum, it implicitly did so. Thus, under Carlisle, we are compelled to hold

that the suppression court erred by failing to consider the Affidavit in defining

the scope of the warrant. When read in conjunction with the Affidavit, it is

obvious that the target of the warrant included buildings on the named

property exterior to Defendant’s residence in which the at-issue evidence was

discovered, not just the residence itself.

       Nevertheless, the suppression court held, and Defendant maintains, that

this case is instead controlled by the Third Circuit’s decision in Groody. Even

assuming that the Affidavit was implicitly, not explicitly, incorporated into the

Warrant Application, this was error.

       As the Commonwealth correctly notes:

       The Pennsylvania Supreme Court has repeatedly explained that
       decisions of federal courts inferior to the United States Supreme
       Court are without precedential force or effect in Pennsylvania. For
       the Third Circuit to disagree with or contradict a ruling of the
       Pennsylvania Supreme Court on a question of constitutional law

____________________________________________


6 Defendant asserts that the there is no evidence that he was presented with
the attached Affidavit at the time of the search. Defendant’s Brief at 23 n.3.
However, he provides no legal authority suggesting the relevance of that
circumstance. The scope of the warrant was defined at the time of issuance,
not at the time it was executed and presented to him.

                                          - 10 -
J-S46006-20


        does not establish that the Supreme Court’s ruling was incorrect.
        The law is precisely to the contrary.

Commonwealth’s Brief at 15.

        As this Court has previously stated, our “law clearly states that, absent

a United States Supreme Court pronouncement, the decisions of federal courts

are not binding on Pennsylvania state courts, even when a federal question is

involved.” Werner v. Plater-Zyberk, 799 A.2d 776, 782 (Pa. Super. 2002);

accord Graziani v. Randolph, 856 A.2d 1212, 1218 (Pa. Super. 2004)

(citing Werner, but noting that “when considering a given issue, however, we

prefer Third Circuit decisions to those of other federal circuits, to discourage

litigants from ‘crossing the street’ to obtain a different result in federal court

than they would in [a] Pennsylvania court”). Here, of course, there is no risk

of forum shopping between states, as this is a criminal case, pursued by state

authorities.    Further, the lower court did not cite, nor has our research

uncovered, any previous case in Pennsylvania citing Groody, much less

applying it, despite the fact that Groody was decided 17 years ago. Moreover,

our Supreme Court spoke to the matter at hand in Carlisle, which is binding

precedent for this Court.        Thus, to the extent that Groody conflicts with

Carlisle, this Court must follow Carlisle until and unless either the

Pennsylvania Supreme Court or United States Supreme Court addresses the

issue.7




____________________________________________


7   We respectfully invite our Supreme Court to do so.

                                          - 11 -
J-S46006-20



      Accordingly, we are constrained to agree with the Commonwealth that

the suppression court erred, as a matter of law, when it relied on Groody to

require an express incorporation of the Affidavit in the Warrant Application for

the scope of the warrant to include the additional buildings on Defendant’s

property.   On this basis, we do not reach the question of whether the

circumstances discussed above constituted an express incorporation of the

Affidavit in the Application, as such a finding is not necessary under a common

sense consideration of the facts as required by Carlisle. It is enough that

those circumstances overwhelmingly suggest that the Affidavit was implicitly

incorporated into the Warrant Application, and that the search was “carefully

tailored to its justifications[,]” which were set forth in the Affidavit. Garrison,

480 U.S. at 84.

      Suppression order reversed. Case remanded for further proceedings.

Jurisdiction relinquished.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 1/28/21




                                      - 12 -
J-S46006-20




              - 13 -